This motion is made to substitute Armin H. Mittlemann as attorney for James Eckford DeKay upon this appeal in place and instead of Henry B. *Page 409 
Closson who has acted for DeKay as his attorney in the Surrogate's Court, in the Appellate Division, and in this court on the application for leave to appeal.
The affidavits submitted in behalf of Mr. Closson show that DeKay owes him for his services and that he has a lien both upon the papers and upon the cause of action or the proceeds thereof for his services.
A client has an absolute right to discharge his attorney with or without cause at any time so that we must grant the motion for substitution and make the order accordingly. This order of substitution, however, is without prejudice to or interference with any lien which Mr. Closson has both upon the papers of the client in this or any other cause and upon the cause of action or the proceeds thereof.
The rights of attorney and client are fully explained in the case of Robinson v. Rogers (237 N.Y. 467). (See, also,Matter of Badger, 9 Fed. Rep. [2d] 560; Matter of Krooks,257 N.Y. 329.)
A motion to compel an attorney to turn over papers to a substituted attorney must be made in the court of original jurisdiction and not in this court. (People ex rel. Hoffman v.Board of Education, 141 N.Y. 86; Matter of Hollins, 197 N.Y. 361.)
Motion for substitution of attorney granted.
Motion to compel attorney to turn over papers denied, without costs. *Page 410